PER CURIAM.
By petition for writ of certiorari we are requested to review an order of the Florida Industrial Commission dated February 23, 1966, reversing the Deputy Commissioner’s order granting a petition for modification and awarding further compensation benefits, thereby dismissing the claim.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition is therefore denied.
The motion for attorney’s fees filed by Petitioner Corbett is also denied.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and ERVIN, JJ., concur.